         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CADY NOLAND,
                               Plaintiff,
                                                                  17-CV-5452 (JPO)
                     -v-
                                                               OPINION AND ORDER
 GALERIE MICHAEL JANSSEN et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       In 1990, Defendant Wilhelm Schürmann, a German art collector, purchased a wooden

sculpture by renowned visual artist Cady Noland. The sculpture, which resembles the façade of

a log cabin and is aptly titled “Log Cabin Façade,” was displayed outdoors in Germany for

several years on the bare ground. The elements took their toll, and in December 2010, at the

direction of Defendant Schürmann and Defendant KOW, a conservator replaced the sculpture’s

original, then-rotted wooden components with new parts fabricated by the same Montana

manufacturer as the original logs. Noland claims that the refurbishment and later attempt to sell

the refurbished work infringed her copyright in the work and violated her moral rights under the

Visual Artists Rights Act (“VARA”), 17 U.S.C. § 106A.

       Now before the Court is Defendants’ motion to dismiss the Third Amended Complaint.

(Dkt. No. 93; see also Dkt. No. 90 (“TAC”).) For the reasons that follow, the motion is granted.

I.     Background

       A.      Factual Background

       For purposes of this motion, the Court assumes the truth of the factual allegations in the

Third Amended Complaint. This Court also assumes familiarity with the basic factual

background of this case, which is set out in detail in this Court’s prior Opinion and Order. See



                                                1
            Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 2 of 14



Noland v. Janssen, 2019 WL 1099805, at *1 (S.D.N.Y. Mar. 8, 2019). The Court here recounts

only those details directly relevant to the disposition of the present motion.

        Log Cabin Façade, the artwork at the center of this case, is a sculpture composed mainly

of wooden logs, arranged to resemble the front façade of a log cabin in size and structure. (TAC

¶ 5.) Noland included the following photograph of the artwork as part of her Third Amended

Complaint:




(See id.)

        In or around 1990, an art gallery in Cologne, Germany, sold Log Cabin Façade to

Defendant Wilhem Schürmann. (TAC ¶ 22.) Sometime after June 1, 1991, Schürmann

contacted Noland and asked her for permission to stain the work and to exhibit it outdoors,

which Noland authorized. (TAC ¶¶ 23–24.)


                                                  2
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 3 of 14



       From approximately 1995 to 2005, the stained work resided at a museum in Aachen,

Germany, where it was displayed outdoors without a protective foundation, leading to the serious

deterioration of the structure. (TAC ¶¶ 25–27.) Eventually, Schürmann had the sculpture

removed from the museum and hired KOW, a German art gallery, to evaluate the work. (TAC

¶ 28.) KOW, in turn, hired a conservator, who concluded that all of the wooden components of

the work — including all of the logs — would need to be replaced. (TAC ¶ 29.)

       Using copies of Noland’s original specifications and plans, KOW and Schürmann

ordered precut logs and other wooden parts from Master Log Homes, the Montana-based

company that had supplied the original parts to Noland in 1990. (TAC ¶ 31.) The replacement

logs, though similar to those initially used by Noland, differ in some subtle respects, namely, in

their natural imperfections and variations. (TAC ¶ 32.) The logs were shipped to Germany

where they were assembled into a “refurbished” Log Cabin Façade. (TAC ¶ 33.)

       Defendant Michael Janssen owns and operates the eponymous Janssen Gallery (also a

defendant here) in Berlin, Germany. (TAC ¶¶ 11–12.) After the reconstitution of Log Cabin

Façade, Schürmann hired Janssen Gallery to act as his agent in reselling the work. Janssen

enlisted the help of Marisa Newman Projects, LLC (“Newman”), to help market and sell the

reconstituted Log Cabin Façade in the United States. (TAC ¶¶ 35, 37.) Newman, in turn,

obtained the help of Brett Shaheen, an Ohio-based art dealer. (TAC ¶ 38.) In the course of

soliciting buyers, Newman (in New York) sent to Shaheen (in Ohio) photographs and plans

related to the original and refurbished Log Cabin Façade. (TAC ¶ 39.) Shaheen eventually

succeeded in finding an Ohio-based buyer. (TAC ¶¶ 41–44.) But as this Court’s prior opinion

recounts in greater detail, the sale ultimately fell through after Noland renounced the refurbished

work. See Noland, 2019 WL 1099805, at *2.




                                                 3
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 4 of 14



        B.      Procedural Background

        Noland initiated this action on July 18, 2017. (See Dkt. No. 1.) On March 8, 2019, this

Court granted Defendants’ motion to dismiss the then-operative Second Amended Complaint

(Dkt. No. 71 (“SAC”)). Noland, 2019 WL 1099805; (Dkt. No. 85). Noland’s complaint, the

Court held, failed to allege a basis for the extraterritorial application of the U.S. copyright laws

to Defendants’ conduct in Germany. See Noland, 2019 WL 1099805 at *3–4. Specifically,

Noland had not alleged a domestic “predicate act” that would render Defendants liable for

conduct abroad. Id. Noland had identified two such possible acts: (1) Defendants’ purchase of

the wood logs in the United States; and (2) Defendants’ attempted sale of the work to an

American buyer pursuant to a contract calling for delivery of the work to the United States. See

id. at *3. Neither, however, itself constituted a violation of the copyright laws, and thus neither

constituted a predicate act offering a basis for extraterritorial application of the copyright laws.

Id. at *3–4. Accordingly, the Court dismissed the copyright and VARA claims and then declined

to exercise pendent jurisdiction over the remaining German and state law claims. Id. at *3–5.

        Noland was granted leave to amend the complaint “one final time,” and she filed the

now-operative Third Amended Complaint on April 2, 2019. Id. at *6; (Dkt. No. 90). Defendants

moved to dismiss on May 17, 2019. (Dkt. No. 93.) That motion is fully briefed and ripe for the

Court’s consideration.

II.     Legal Standard

        To withstand a motion to dismiss under Rule 12(b)(6), a plaintiff must plead sufficient

factual allegations “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is plausible if the well-pleaded factual allegations

of the complaint, presumed true, permit the court to “draw the reasonable inference that the




                                                   4
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 5 of 14



defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556).

III.   Discussion

       A.      Extraterritoriality

       Defendants first renew the same objection this Court found dispositive on the prior

motion to dismiss: that Noland alleges no basis for the extraterritorial application of the U.S.

copyright laws to the attempted refurbishment of the work in Germany.

       At the outset, the Court observes that Noland’s Third Amended Complaint does not

clearly allege any claims requiring extraterritorial application of the copyright laws. Instead,

each claim in the Third Amended Complaint seems to rest upon wholly domestic conduct,

namely, the purchase of the logs and the marketing of the sculpture in the United States. (See

TAC ¶¶ 61–88.) Nonetheless, because there is at least a modicum of ambiguity in the complaint,

and because both parties seem to assume that Noland alleges extraterritorial violations of the

copyright laws, the Court proceeds on the parties’ shared understanding.

       The same legal framework governs this issue as on the first motion to dismiss. “It is well

established that copyright laws generally do not have extraterritorial application.” Update Art,

Inc. v. Modiin Publ’g, Ltd., 843 F.2d 67, 73 (2d Cir. 1988). Notwithstanding that limitation, “an

individual[] who commits an act of infringement in the U.S. [that] permits further reproduction

outside of the U.S . . . is liable for infringement under the U.S. Copyright Act.” Levitin v. Sony

Music Entm’t, 101 F. Supp. 3d 376, 385 (S.D.N.Y. 2015); see also 5 Melville B. Nimmer &

David Nimmer, Nimmer on Copyright § 17.02 (2019). To render an infringer liable for conduct

occurring abroad, however, the predicate domestic act must independently violate the copyright

laws. See Levitin, 101 F. Supp. 3d at 385.




                                                 5
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 6 of 14



       Noland identifies two potential predicate acts. First, she argues that Defendants, via

Newman, distributed in the United States plans and photographs of Log Cabin Façade for the

purposes of marketing it for sale. (See Dkt. No. 96 at 14.) The distribution and display of those

photographs and plans, Noland contends, independently violate sections 106(3) and 106(5) of the

Copyright Act, which protect a copyright holder’s exclusive distribution and display rights,

respectively. (See id.)

       Even if the distribution and display of those materials did infringe any valid copyright,

however, they do not render Defendants liable for the alleged infringement abroad. That is

because the attempted sale of the refurbished work postdates the alleged reproduction in

Germany. The predicate act doctrine permits a plaintiff to “collect damages from foreign

violations of the Copyright Act so long as the foreign conduct stems from a domestic

infringement.” Tire Eng’g & Distribution, LLC v. Shandong Linglong Rubber Co., 682 F.3d

292, 306 (4th Cir. 2012) (emphasis added); see also Sheldon v. Metro-Goldwyn Pictures Corp.,

106 F.2d 45, 52 (2d Cir. 1939), aff’d, 309 U.S. 390 (1940) (holding that copyright holders

“acquire[] an equitable interest in [infringing copies] as soon as they [are] made [domestically],

which attache[s] to any profits from their exploitation” irrespective of the situs of the

exploitation). It does not follow, however, that plaintiffs may recover damages for infringement

abroad if the causal and temporal relationship between the infringement at home and abroad runs

the other way. See Armstrong v. Virgin Records, Ltd., 91 F. Supp. 2d 628, 635 (S.D.N.Y. 2000)

(“[N]o predicate acts of infringement would appear to have occurred within the United States

that could justify application of United States copyright law to subsequent acts of infringement

undertaken [abroad]. Rather, even when crediting [plaintiff’s] claims of infringement, it would

seem that our unfolding story of infringement begins abroad.”).




                                                  6
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 7 of 14



       Noland also argues that the purchase of the wooden components from a Montana

manufacturer is a predicate act to the refurbishment abroad. (Dkt. No. 96 at 15–16.) But this

Court, analogizing to other cases involving domestic preparations for infringement abroad,

already held that the alleged purchase of the wood is not a predicate act because it is not

independently an act of infringement. See Noland, 2019 WL 1099805, at *3. The Court has no

reason to revisit its prior holding, and the law of the case governs.

       Accordingly, Noland has failed to allege a predicate act that would render Defendants

liable for their conduct occurring in Germany. And “[b]ecause ‘VARA is part of the Copyright

Act,’. . . this conclusion applies with equal force to both her infringement and VARA claims,” to

the extent those claims rest on conduct abroad. Id. at *5 n.4 (citing Mass. Museum of

Contemporary Art Found., Inc. v. Buchel, 593 F.3d 38, 51 (1st Cir. 2010)).

       B.      Domestic Allegations

       The conclusion that Noland cannot avail herself of the predicate act exception is not

alone fatal to the complaint, however, as it was on the last motion to dismiss, because the theory

of Noland’s case embodied in the Third Amended Complaint differs from that in her previously

dismissed Second Amended Complaint. Each of the Copyright Act violations alleged in the

Second Amended Complaint occurred in Germany: “Defendants’ ‘destruction’ of her original

work, their ‘copying’ of that work by replacing all of its wooden logs, their continued display of

the ‘copied’ work, and their efforts at effectuating a sale of the ‘copied’ work.” Noland, 2019

WL 1099805, at *3. The Court’s determination that the Second Amended Complaint alleged no

predicate act warranting extraterritorial application of the Copyright Act was therefore a

sufficient ground to dismiss that entire complaint. With her Third Amended Complaint, by

contrast, Noland seeks to hold Defendants liable for discrete alleged violations occurring in the

United States. (See TAC ¶¶ 64–65, 67–68, 73, 80–81, 85.)


                                                  7
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 8 of 14



       To prevail on the motion to dismiss, then, Defendants must demonstrate that the domestic

conduct alleged does not independently make out a claim for either copyright infringement or a

violation of Noland’s rights under VARA. The Court addresses each legal theory in turn.

               1.      Copyright Infringement

       Assuming but not deciding that Log Cabin Façade is entitled to copyright protection, the

Court concludes that the distribution of photos and plans of the work in connection with its

attempted sale constituted fair use.

       “In determining whether the use made of a work in any particular case is a fair use the

factors to be considered shall include (1) the purpose and character of the use, including whether

such use is of a commercial nature or is for nonprofit educational purposes; (2) the nature of the

copyrighted work; (3) the amount and substantiality of the portion used in relation to the

copyrighted work as a whole; (4) and the effect of the use upon the potential market for or value

of the copyrighted work.” 17 U.S.C. § 107.

       As to the first factor, “the primary inquiry is whether the use ‘communicates something

new and different from the original or [otherwise] expands its utility,’ that is, whether the use is

‘transformative.’” Fox News Network, LLC v. Tveyes, Inc., 883 F.3d 169, 176 (2d Cir. 2018)

(alteration in original) (quoting Authors Guild v. Google, Inc., 804 F.3d 202, 214 (2d Cir. 2015)).

       The Court is persuaded by the reasoning of other courts that have found that

disseminating photographs of copyrighted works “to provide information to legitimate

purchasers under the first sale doctrine” rather than for “the artistic purpose of [the creator’s]

original” work is transformative. Stern v. Lavender, 319 F. Supp. 3d 650, 681 (S.D.N.Y. 2018)

(alteration in original) (citing Rosen v. eBay, Inc., No. 13 Civ. 6801, 2015 WL 1600081, at *14

(C.D. Cal. Jan. 16, 2015)). Though Defendants’ “aim . . . was surely commercial,” a “use of the

copyrighted works in this way is not exploitative in the traditional sense.” Id. (alterations,


                                                  8
          Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 9 of 14



internal quotation marks, and citation omitted). “Rather, the purpose of the reproductions [is]

completely different from the purpose of the original[], and so they [are] transformative.” Id.

(first and third alterations in original) (citation omitted).

         Though she does not seriously dispute this principle, Noland nonetheless contends that it

is inapplicable here because the sale of the refurbished work was not protected under the first

sale doctrine. The first sale doctrine permits “the lawful purchaser of a copy . . . to resell, lend,

give, or otherwise transfer that copy without violating the copyright holder’s exclusive right of

distribution.” Capitol Records, LLC v. ReDigi Inc., 910 F.3d 649, 655 (2d Cir. 2018); see also

17 U.S.C. § 109(a). The statute provides in relevant part, however, that only copies “lawfully

made under this title” may be sold pursuant to the first sale doctrine. 17 U.S.C. § 109(a). The

question, then, is whether Schürmann’s refurbished work is “lawfully made” in the relevant

sense.

         On Noland’s view, the refurbished work is not “lawfully made” because the

refurbishment allegedly violated German law. (See Dkt. No. 96 at 6–9.) But that argument

strains the statutory text beyond what it can bear. Noland’s conclusion would require the Court

to interpret the statutory phrase “under this title” to mean “under any applicable domestic or

foreign copyright law.” But the phrase “this title” is most naturally understood to refer to Title

17 of the United States Code, in which the provision appears — i.e., the Copyright Act and its

amendments. In short, the statute’s straightforward text overwhelmingly suggests that German

law is irrelevant to the applicability of the first sale doctrine.

         In support of her seemingly strained interpretation, Noland invokes the Supreme Court’s

decision in Kirtsaeng v. John Wiley & Sons, Inc., 568 U.S. 519 (2013), which she claims

establishes that the phrase “lawfully made under this title” is not “geographically limited.” (Dkt.




                                                    9
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 10 of 14



No. 96 at 7.) But the Supreme Court in Kirtsaeng held only that the phrase “made under this

title” is non-geographic in the sense that the phrase means “made in accordance with this title”

rather than “made in territories in which the Copyright Act is law.” 568 U.S. at 529–30.

Accordingly, the Court held, a copy made lawfully in Thailand was still covered by the first sale

doctrine when it was resold in the United States, despite the copy’s not being made in the United

States. Id. Because it was undisputed that the copy made in Thailand was lawful, the Kirtsaeng

Court had no occasion to consider the question posed here: whether a copy made outside the

United States that is unlawful under the applicable foreign law is “made lawfully under this title”

despite its illegality (and setting aside its geographic origin). Kirtsaeng is therefore of no help to

Noland here. And in the absence of any contrary authority, the Court has no basis to deviate

from the statute’s unambiguous text.

        Two important qualifications are in order, however. First, Noland rests her first-sale

argument solely on the refurbishment’s alleged unlawfulness under German law. The Court

therefore holds today only that the phrase “under this title” means under Title 17 of the United

States Code, which is sufficient to dispose of Noland’s contention. Noland has not raised the

question, however, and therefore the Court does not decide, whether a copy that would be

unlawful under that title if the Copyright Act applied extraterritorially is “made lawfully under

this title.” Second, the Court does not decide whether the conclusion that the underlying sale is

protected by the first sale doctrine is, as both parties appear to assume, necessary to the

determination that the dissemination of the copies in service of that sale constituted a

transformative use under the first fair use factor. It is sufficient for these purposes to say that it

at least bears on the non-exploitative nature of the use.




                                                  10
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 11 of 14



        Moving on to the second fair use factor, the Court recognizes that the creative nature of

the copyrighted work — a sculpture intended as a means of artistic expression — would

typically weigh against fair use. But “[t]his factor . . . has rarely played a significant role in the

determination of a fair use dispute,” Fox News Network, LLC, 883 F.3d at 178 (internal quotation

marks and citation omitted), and is of “limited usefulness where the creative work of art is being

used for a transformative purpose.” Bill Graham Archives v. Dorling Kindersley Ltd., 448 F.3d

605, 612 (2d Cir. 2006). Accordingly, this factor weighs only slightly against a finding of fair

use.

        The third factor, the amount and substantiality of the portion used in relation to the

copyrighted work as a whole, also weighs against fair use, given that the images allegedly

depicted the entire work. But like the second factor, the third factor is of limited significance in

the context of a legitimate sale: “A buyer cannot be expected to purchase a work of art having

seen only a snippet of it.” Stern, 319 F. Supp. 3d at 682. Accordingly, this factor “provides

relatively limited guidance in the fair use equation.” Id.

        The fourth factor, market impact, is “the single most important element.” Harper & Row

Publishers, Inc. v. Nation Enters., 471 U.S. 539, 566 (1985). Again, the Court does not consider

this factor in isolation: “[T]he more transformative the secondary use, the less likelihood that the

secondary use substitutes for the original, even though the fair use, being transformative, might

well harm, or even destroy, the market for the original.” Cariou v. Prince, 714 F.3d 694, 709 (2d

Cir. 2013) (internal quotation marks and citation omitted). “The operative question is ‘whether

the secondary use usurps the market of the original work,’” i.e., whether “the infringer’s target

audience and the nature of the infringing content is the same as the original.” Stern, 319 F. Supp.

3d at 682 (quoting Cariou, 714 F.3d at 708–09).




                                                  11
         Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 12 of 14



        Noland does not argue that the photographs and plans adversely impacted the market for

the original work; to the contrary, she admits that the dissemination of those copies “helped

establish the market [for the original] at a considerable price.” (Dkt. No. 96 at 11.) Noland

instead contends that this factor nonetheless tips in her favor because the sellers were not entitled

to the benefits of the sale of the refurbished Log Cabin Façade, as the sale was not protected by

the first sale doctrine. (Id.) But Defendants’ entitlement to sell the refurbished work is

orthogonal to the impact of the photographs and plans on the market for the original work. And

it is the dissemination of those photographs and plans — not the refurbishment and sale of Log

Cabin Façade — that is under consideration. In any event, as the Court has already held, the first

sale doctrine does apply with full force to the sale of the refurbished work. The fourth factor tips

decidedly toward fair use.

        Given the transformative nature of the use, the lack of adverse impact on the market for

the original, and the relative insubstantiality of the other two fair use factors in this context, the

Court concludes that the dissemination of the photographs and plans in furtherance of the

legitimate sale constituted fair use. The copyright infringement claims are therefore dismissed.

        C.      VARA Claims

        Finally, the Third Amended Complaint alleges that the marketing of Log Cabin Façade

using Noland’s name, as well as the related dissemination of the photographs and plans, violated

Noland’s rights under VARA. (See TAC ¶¶ 64–65, 72–73.) Noland faces an uphill battle in

defending her VARA claims: the creation of the original Log Cabin Façade concededly predates

VARA’s effective date, see Carter v. Helmsley-Spear, Inc., 71 F.3d 77, 83 (2d Cir. 1995), and

the original work as sold in 1990 does not qualify for that statute’s protection.

        Noland does not contest that the sculpture did not initially qualify for protection under

VARA. Rather, she argues that she authored a derivative work when she permitted Schürmann


                                                  12
        Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 13 of 14



to stain the sculpture sometime after the effective date of the statute, and that derivative work is

entitled to VARA protection. (Dkt. No. 96 at 16–20.) Even if the Court were to make many of

the leaps required by Noland’s line of reasoning — that the staining created a copyrightable

derivative work, that the derivative work qualifies for protection under VARA, and that the

marketing of the refurbished stained work violated those rights — Noland still would not prevail

on her claim. That is because the author of the derivative work — and therefore the holder of

any VARA rights vis-à-vis the staining — would be Schürmann, not Noland. According to

Noland’s own allegations, the idea and request to stain the work originated with Schürmann and

it was Schürmann who effectuated the staining. (TAC ¶¶ 23–24.) He would therefore be the

author of the stained derivative work. See Cmty. for Creative Non-Violence v. Reid, 490 U.S.

730, 737 (1989) (“As a general rule, the author is the party who actually creates the work, that is,

the person who translates an idea into a fixed, tangible expression entitled to copyright

protection.”). That Noland gave him permission to do so when asked is of no moment; a

copyright holder’s licensing of a derivative work by a secondary author is a routine feature of

copyright law. And though Noland now argues that her role in the staining of the work was

more substantial, including choosing the stain color, she “cannot supplement [her] fourth attempt

at pleading with new facts asserted in [her] opposition brief.” Diego Beekman Mut. Hous. Ass’n

Hous. Dev. Fund Corp. Hdfc v. Dish Network, L.L.C, No. 15 Civ. 1094, 2016 WL 1060328, at

*3 (S.D.N.Y. Mar. 15, 2016). The Court therefore has no occasion to consider the relevance of

these new, belated allegations.

       Of course, the creation of the derivative work would not terminate any preexisting

copyright in the underlying work that Noland held as the author of the pre-staining sculpture.

See 1 Nimmer on Copyright § 3.07 (2019). But she is not able to grandfather in her preexisting




                                                 13
        Case 1:17-cv-05452-JPO Document 98 Filed 06/01/20 Page 14 of 14



sculpture to VARA’s coverage simply by virtue of the later derivative work, of which she is not

the author. Cf. 17 U.S.C. § 103(b) (“The copyright in [a derivative] work is independent of, and

does not affect or enlarge the scope . . . of any copyright protection in the preexisting material.”).

The remaining VARA claims must be dismissed.

IV.     Conclusion

        For the foregoing reasons, Defendants’ motion to dismiss is GRANTED.

        The Clerk of Court is directed to close the motion at Docket Number 93 and to close this

case.

        SO ORDERED.

Dated: June 1, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                 14
